Citation Nr: 0619122	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  04-35 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disorder.

2.  Entitlement to service connection for residuals of a 
spider bite, claimed as pain and stiffness of the left elbow.

3.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1977, plus additional periods of active duty training 
(ACDUTRA) and inactive duty training (INACDUTRA) in the 
Alabama National Guard from June 1979 to September 1998.

This claim is on appeal from the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in December 2005.  A transcript of the hearing is of 
record.

After a careful review of the record, the Board concludes 
that due process mandates another remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends (i) that he had eye problems while at 
NCO school in July 1995 and eventually needed laser surgery 
for a blocked tear duct and now experiences dry eyes, (ii) 
that he sustained a spider bite on his left elbow during his 
summer National Guard duty in the early 1990s and now has 
pain and stiffness, and (iii) that he developed hemorrhoids 
during his summer National Guard duty in 1990 or 1991 and has 
had on-going treatment for hemorrhoids.

After a review of the evidence and consideration of the 
veteran's testimony, the Board finds that further development 
is in order.  Specifically, with respect to the claim for a 
bilateral eye disorder, the veteran testified that he 
developed eye problems on the third day of NCO school in July 
1995 and sought treatment at the dispensary.  The Board notes 
that medical records from the veteran's periods of ACDUTRA 
are not associated with the claims file.  While an 
unsuccessful attempt was made to obtain those records from 
the State Adjutant General's Office, an attempt should be 
made with the U.S. Army Reserve Personnel Center.  

Further, the evidence shows that the veteran sought private 
treatment in August 1995 for conjunctivitis.  A review of the 
August 1995 private evidence indicates initial treatment from 
Dr. Ted Paulk; however, those records are not associated with 
the claims file.  Moreover, the Board finds that a VA 
examination is needed to determine whether the veteran has 
any current chronic residuals from an episode of 
conjunctivitis in July/August 1995.

Next, with respect to the claim for a left elbow spider bite, 
the veteran testified that he sought treatment at the 
dispensary and an attempt should be made to obtain medical 
records from his periods of ACDUTRA.  Further, he indicated 
that he sought private treatment at Troy Memorial Hospital 
shortly after his summer military duties in the early 1990s; 
however, it does not appear that an attempt was made to 
associate those records with the claims file.  Further, a VA 
examination is needed to determine whether the veteran has 
any ascertainable residuals of a spider bite to the left 
elbow.  

Next, with respect to the claim for entitlement to service 
connection for hemorrhoids, the veteran acknowledged that he 
never sought medical care during his periods of ACDUTRA, but 
related that he sought private treatment two to three weeks 
later from his private physician, Dr. Sullivan.  While Dr. 
Sullivan's more current medical records are associated with 
the claims file, the veteran indicated that he was treated by 
Dr. Sullivan shortly after he developed hemorrhoids in 1990 
or 1991.  The current records date well after the 1990 or 
1991 claimed onset of hemorrhoids during ACDUTRA.  Therefore, 
an attempt should be made to obtain associated medical 
records from Dr. Sullivan for 1990 to 2000.

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following actions:

1.  The RO should attempt to secure the 
veteran's service medical records for his 
periods of ACDUTRA from June 1979 to 
September 1998 from the ARPERCEN (Army 
Reserve Personnel Center) in St. Louis, 
Missouri.  Note that the veteran is a 
Retired Reservist.

Claim for a Bilateral Eye Disorder

2.  After obtaining the appropriate 
release, obtain medical records from Dr. 
Ted Paulk, for the period from 1995 to 
the present.

3.  The veteran should be scheduled for 
the appropriate VA examination for a 
medical opinion regarding the 
relationship between his complaints of 
dry eye and tear duct surgery and 
evidence of conjunctivitis during a 
period of ACDUTRA in July 1995.  The 
claims file should be reviewed by the 
examiner in conjunction with the 
examination.  In responding to these 
questions, the examiner should indicate 
the degree to which the opinion is based 
upon the objective findings of record as 
opposed to the history as provided by the 
veteran.

Specifically, the examiner is requested 
to express an opinion as to the following 
questions:

*	If medical records are found from the 
veteran's periods of ACDUTRA, the 
examiner is asked to review the 
service medical records and render an 
opinion on whether the evidence showed 
a chronic bilateral eye disability 
during a period of ACDUTRA in July 
1995.
*	Does the medical evidence show that 
the veteran has a current chronic eye 
disability.
*	If a current chronic eye disability is 
shown, does the record establish that 
it is more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability 
less than 50 percent) that the 
veteran's current eye disability had 
its onset during a period of ACDUTRA 
in July 1995 or is in any other way 
causally related to service?
*	In responding to this question, the 
examiner should indicate the degree to 
which the opinion is based upon the 
objective findings of record as 
opposed to the history as provided by 
the veteran.
	

Claim for Spider Bite Residuals

4.  After obtaining the appropriate 
release, obtain medical records from Troy 
Memorial Hospital for the period from 
1990 to the present.

5.  The veteran should be scheduled for 
the appropriate VA examination for a 
medical opinion regarding the 
relationship between his complaints of 
pain and stiffness in the left elbow and 
reported spider bite during a period of 
ACDUTRA in the early 1990s.  The claims 
file should be reviewed by the examiner 
in conjunction with the examination.  In 
responding to these questions, the 
examiner should indicate the degree to 
which the opinion is based upon the 
objective findings of record as opposed 
to the history as provided by the 
veteran.

Specifically, the examiner is requested 
to express an opinion as to the following 
questions:

*	If medical records are found from the 
veteran's periods of ACDUTRA, the 
examiner is asked to review the 
service medical records and render an 
opinion on whether the evidence showed 
treatment for a spider bite in the 
early 1990s.
*	Assuming that the veteran sustained a 
spider bite during a period of ACDUTRA 
in the early 1990s, does the current 
medical evidence show any 
ascertainable residuals of a spider 
bite to the left elbow?
*	In responding to this question, the 
examiner should indicate the degree to 
which the opinion is based upon the 
objective findings of record as 
opposed to the history as provided by 
the veteran.
	
	Claim for Hemorrhoids
	
6.  After obtaining the appropriate 
release, please obtain medical records 
from Dr. James Sullivan, 4300 West Main 
Street, Suite 16, Dothan, Alabama 36303, 
for the period from 1990 to 2000.
	
7.  Thereafter, the RO should re-
adjudicate the issues on appeal.  If the 
benefits sought remain denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issues as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


